Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 1 of 25 Page ID #:284


   1   GREGORY GERSHUNI,Esq. CA State Bar No. 82109
       THE GERSHUNI LAW FIRM
   2   1990 South Bundy Drive, Suite 630
       Los Angeles, California 90025
   3   Telephone: (310)474-6300
       Email: GGershuni@aol.com
   4
       Attorneys for Defendant
   5   THE SERA LABS,INC.. a Delaware corporation
       erroneously sued as SERA LABS,INC.
   6

   7

   8                               UNITED STATES DISTRICT COURT

   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

  10

  11   CLINT EASTWOOD,an individual;                  Case No. 2:20-cv-06503 JVS(DFMx)
       GARAPATA,LLC,a California limited
  12   liability company.
                                                      DEFENDANT SERA LABS,INC.'S
  13                 Plaintiffs,                      ANSWER TO COMPLAINT;
               vs.

  14                                                  DEMAND FOR JURY TRIAL
       SERA LABS,INC., a Delaware
  15   corporation;
       GREENDIOS dba EUPHORIC, a
  16   California corporation;
       FOR OUR VETS,LLC dba PATRIOT
  17   SUPREME,an Arizona limited liability
       company; et al..
  18
                     Defendants,
  19

  20

  21           Defendant THE SERA LABS,INC., a Delaware corporation, erroneously sued
  22   herein as SERA LABS,,INC ("the SERA defendant") hereby answers Plaintiffs*
  23   Complaint on its own behalf for itself alone, by alleging, admitting, and denying as
  24   follows. All denials by the SERA defendant herein are meant to be inclusive of and extend
  25   to any and all persons and/or entities for whom SERA may be found to be vicariously
  26 liable.

  27           //

  28 //
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 2 of 25 Page ID #:285


   1                                             ANSWER

   2                       ALLEGATIONS COMMON TO ALL CLAIMS

   3          1.     Answering paragraph 1 ofthe Complaint, the SERA defendant admits the
   4   allegations as to the fame and success ofthe plaintiff CLINT EASTWOOD C'MR.
   5   EASTWOOD")as an actor, producer and director. Lacking sufficient knowledge and
   6   information as to MR. EASTWOOD'S litigation history, licensing history, and product
   7   promotion history, the SERA defendant is unable to admit the remaining allegations of
   8   said paragraph 1 and on that basis denies same.
   9          2.     Answering paragraph 2 of the Complaint, the SERA defendant admits this
  10   action arises from purported news article published by other parties - not the SERA
  11   defendant - by which other parties - not the SERA defendant -- have misappropriated
  12   MR.EASTWOOD'S name and likeness to promote CBD products. The SERA defendant
  13   further admits that MR. EASTWOOD has nothing whatsoever to do with the CBD
  14   products manufactured, promoted, and sold by the SERA defendant and further that the
  15   SERA defendant has nothing whatsoever to do with the apparent misappropriation and
  16   MR. EASTWOOD'S name and likeness which is the subject of this action. The SERA
  17   defendant is without sufficient knowledge or information to form a belief as to the truth of
  18   the remaining allegations of said paragraph 2 and on that basis denies same.
  19          3.     Answering paragraph 3 ofthe Complaint, the SERA defendant, neither the
  20   author nor publisher of the "article" which is the subject thereof, is without sufficient
  21   knowledge or information to form a belief as to the truth of the allegations of said
  22   paragraph 3 and on that basis denies same.
  23          4.     Answering paragraph 4 of the Complaint, the SERA defendant, neither the
  24   author nor publisher of the "article'* which is the subject thereof, is without sufficient
  25   knowledge or information to form a belief as to the truth of the allegations of said
  26   paragraph 4 and on that basis denies same. Additionally, the SERA defendant denies that it
  27   has engaged in any wrongful act or omission by which it has profited from the misuse of
  28   MR. EASTWOOD'S name, likeness, and association with the SERA defendant's products.
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 3 of 25 Page ID #:286


   1   The SERA defendant is without sufficient knowledge or information to fonn a belief as to
   2   the remainder of paragraph 4 and therefore denies each of the remaining allegations
   3 contained therein.

   4          5.     Answering paragraph 5 of the Complaint, the SERA defendant denies that it
   5   has engaged in any unlawful actions whatsoever and denies further that it has
   6   demonstrated a conscious disregard for MR. EASTWOOD s rights. The SERA defendant
   7   further denies that it has participated in the authorship, publication, or dissemination of any
   8   knowingly false statements. The SERA defendant further denies that it has engaged in any
   9   act or omission "intentionally designed to capitalize on the goodwill, recognition, and fame
  10   assoeiated with MR. EASTWOOD." The SERA defendant are without sufficient
  11   knowledge or information to form a belief as to the truth of the remaining allegations in
  12   said paragraph 5 and on that basis denies same.
  13          6.     Answering paragraph 6 of the Complaint, the SERA defendant admits that
  14   MR.EASTWOOD, by this action, seeks to hold accountable persons and entities that
  15   wrongfully crafted the alleged scheme and engaged in other wrongful conducted described
  16   in the complaint. In further answer to said paragraph 6, the SERA defendant denies that it
  17   is among the persons and/or entities that engaged in the wrongful conduct of which MR.
  18   EASTWOOD complains.

  19          7.     Answering paragraph 7 of the Compliant, the SERA defendant admits each
  20   and every allegation of said paragraph 7.
  21          8.     Answering paragraph 8 of the Compliant, the SERA defendant admits that
  22   plaintiff Garrapata, LLC is a California limited liability company. As to each and all of the
  23   remaining allegations in said paragraph 8, the SERA defendant lacks sufficient knowledge
  24   or information to form a belief as to the truth thereof and on that basis denies same.

  25          9.     Answering paragraph 9 of the Compliant, the SERA defendant admits that it
  26   is a Delaware corporation and that its principal place of business is located in Los Angeles
  27   County, California, and it further admits that it is a manufacturer, distributor, and seller of
  28   product containing CBD,including products branded as "Sera Relief." As to each and all
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 4 of 25 Page ID #:287


   1   of the remaining allegations in said paragraph 9, the SERA defendant lacks sufficient
   2   knowledge or information to form a belief as to the truth thereof and on that basis denies
   3   same.


   4           10.   Answering paragraph 10 of the Compliant, the SERA defendant lacks
   5   sufficient knowledge or information to form a belief as to the truth thereof and on that
   6 basis denies same.

   7           11.   Answering paragraph 11 of the Compliant, the SERA defendant lacks
   8   sufficient knowledge or infonnation to form a belief as to the truth thereof and on that
   9 basis denies same.

  10           12.   Answering paragraph 12 of the Compliant, the SERA defendant lacks
  11   sufficient knowledge or information to form a belief as to the truth thereof and on that
  12 basis denies same.

  13           13.   Answering paragraph 13 of the Complaint, the SERA defendant denies each
  14   and all of the allegations set forth therein as relates to the SERA defendant. The SERA
  15   defendant denies engaging in any wrongful acts or omissions of any kind whatsoever and
  16   further denies acting in concert with any other person or entity for the purpose of
  17   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  18   participating in any wrongful act or omission. The SERA defendant is without sufficient
  19   knowledge or information to form a belief as to each and every remaining allegation of
  20   said paragraph 13 and therefore denies each and all of said remaining allegations.
  21           14.   Answering paragraph 14 ofthe Complaint, the SERA defendant admits each
  22   and every allegation thereof.
  23           15.   Answering paragraph 15 of the Complaint, the SERA defendant admits each
  24   and every allegation thereof.
  25           16.   Answering paragraph 16 of the Complaint, the SERA defendant admits the
  26   allegations as to the fame and success of the plaintiff CLINT EASTWOOD("MR.
  27   EASTWOOD")as an actor, producer and director. While acknowledging with admiration
  28   MR. EASTWOOD'S fame and success, the SERA defendant lacks sufficient knowledge
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 5 of 25 Page ID #:288


   1   and information as to the particulars of MR.EASTWOOD'S filmography and accolades
   2   and other achievements, the SERA defendant lacks sufficient knowledge and information
   3   to enable it to admit the remaining allegations of said paragraph 16 and on that basis denies
   4   same.


   5           17.   Answering paragraph 17 of the Complaint, the SERA defendant lacks
   6   sufficient knowledge and information as to the particulars of MR. EASTWOOD'S
   7   licensing and endorsement history, and exploitation of MR. EASTWOOD'S personality
   8   rights and goodwill; the SERA defendant lacks sufficient knowledge and information to
   9   enable it to admit the allegations in this regard and on that basis denies same.
  10           18.   Answering paragraph 18 of the Complaint, the SERA defendant lacks
  11   sufficient knowledge and information as to the particulars of MR. EASTWOOD'S
  12   licensing and endorsement history, and exploitation of MR.EASTWOOD'S personality
  13   rights and goodwill; the SERA defendant lacks sufficient knowledge and information to
  14   enable it to admit the allegations which are the subject of said paragraph 18 and on that
  15   basis denies same.

  16           19.   Answering paragraph 19 of the Complaint, the SERA defendant lacks
  17   sufficient knowledge and information as to the particulars of the online search described
  18   by therein; the SERA defendant lacking sufficient knowledge and information to enable it
  19   to admit the allegations which are the subject of said paragraph 19, on that basis denies
  20   same.


  21           20.   Answering paragraph 20 of the Complaint, the SERA defendant denies each
  22   and all of the allegations set forth therein as relates to the SERA defendant. The SERA
  23   defendant denies that it authored, published, sent, distributed encouraged, or otherwise had
  24   any prior knowledge of the described emails referring to MR. EASTWOOD. The SERA
  25   defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
  26   and further denies acting in concert with any other person or entity for the purpose of
  27   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  28   participating in any wrongful act or omission. The SERA defendant is without sufficient
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 6 of 25 Page ID #:289


        knowledge or infomiation to form a belief as to each and every remaining allegation of
   2    said paragraph 20 and therefore denies each and all of said remaining allegations.
   3          21.     Answering paragraph 21 of the Complaint, the SERA defendant denies each
   4    and all of the allegations set forth therein as relates to the SERA defendant. The SERA
   5    defendant denies that it authored, published, sent, distributed encouraged, designed or
   6    otherwise had any prior knowledge of the described internet links and/or ^'spam emaiC'
   7    and/or the described website and/or "fraudulent'news article.'" The SERA defendant
   8    denies that it engaged in any wrongful acts or omissions of any kind whatsoever and
   9    further denies acting in concert with any other person or entity for the purpose of
  10    perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  11    participating in any wrongful act or omission. The SERA defendant is without sufficient
  12    knowledge or information to form a belief as to each and every remaining allegation of
  13    said paragraph 21 and therefore denies each and all of said remaining allegations.
  14           22.    Answering paragraph 22 of the Complaint, the SERA defendant denies that
  15    is preapproved, authorized, or ratified any advertisement of its products by way of any
  16    "fraudulent 'article'" or by any other wrongful, dishonest, or deceptive means. The SERA
  17    defendant denies that it authored, published, sent, distributed encouraged, or otherwise had
  18    any prior knowledge of the described advertisements and/or "articles" referred to in said
   19   paragraph 22. The SERA defendant denies that it engaged in any wrongful acts or
  20    omissions of any kind whatsoever and further denies acting in concert with any other
  21    person or entity for the purpose of perpetrating, aiding, abetting, facilitating, causes,
  22    controlling, inducing or otherwise participating in any wrongful act or omission. The
  23    SERA defendant is without sufficient knowledge or information to form a belief as to each
  24    and every remaining allegation of said paragraph 22 and therefore denies each and all of
  25    said remaining allegations.

  26           23.    Answering paragraph 23 of the Complaint, the SERA defendant denies that
  27    is preapproved, authorized, or ratified any advertisement of its products by way of any
  28    "fraudulent 'article'" or by any other wrongful, dishonest, or deceptive means. The SERA
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 7 of 25 Page ID #:290


   1   defendant denies that it authored, published, sent, distributed encouraged, or otherwise had
   2   any prior knowledge of the described advertisements and/or ''articles" referred to in said
   3   paragraph 23. The SERA defendant denies that it engaged in any wrongful acts or
   4   omissions of any kind whatsoever and further denies acting in concert with any other
   5   person or entity for the purpose of perpetrating, aiding, abetting, facilitating, causes,
   6   controlling, inducing or otherwise participating in any wrongful act or omission. The
   7   SERA defendant is without sufficient knowledge or information to form a belief as to each
   8   and every allegation of said paragraph 23 and therefore denies each and all ot said
   9   allegations.

  10          24.     Answering paragraph 24 ofthe Complaint, the SERA defendant denies that
  11   is preapproved, authorized, or ratified any advertisement of its products by way of any
  12   "fraudulent 'article'" or by any other wrongful, dishonest, or deceptive means. The SERA
  13   defendant denies that it authored, published, sent, distributed encouraged, or otherwise had
  14   any prior knowledge of the described advertisements and/or "articles" referred to in said
  15   paragraph 24. The SERA defendant denies that it engaged in any wrongful acts or
  16   omissions of any kind whatsoever and further denies acting in concert with any other
  17   person or entity for the purpose of perpetrating, aiding, abetting, facilitating, causes,
  18   controlling, inducing or otherwise participating in any wrongful act or omission. The
  19   SERA defendant is without sufficient knowledge or information to form a belief as to each
  20   and every allegation of said paragraph 24 and therefore denies each and all of said
  21   allegations.

  22          25.     Answering paragraph 25 of the Complaint, the SERA defendant is without
  23   sufficient knowledge or information to form a belief as to each and every allegation of said
  24   paragraph 25 and therefore denies each and all of said remaining allegations.
  25          26.     Answering paragraph 26 of the Complaint, the SERA defendant refers to and
  26   incorporates herein by this reference each and all of the allegations and denials set forth in
  27   the foregoing paragraphs numbered 1 through 25, inclusive, as if set forth at length.
  28
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 8 of 25 Page ID #:291


   1         27.     Answering paragraph 27 ofthe Complaint, the SERA defendant is without
   2   sufficient knowledge or information to fonn a belief as to each and every allegation of said
   3   paragraph 27 and therefore denies each and all of said allegations.
   4         28.     Answering paragraph 28 of the Complaint, the SERA defendant denies that it
   5   used the name,image, likeness, and/or persona of MR.EASTWOOD to advertise CBD
   6   products of any kind or for any other purpose whatsoever. As to the SERA defendant, each
   7   and all of the allegations set forth therein are expressly denied. The SERA defendant
   8   denies that it engaged in any wrongful acts or omissions of any kind whatsoever and
   9   further denies acting in concert with any other person or entity for the purpose of
  10   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  11   participating in any wrongful act or omission. The SERA defendant is without sufficient
  12   knowledge or information to forni a belief as to each and every remaining allegation of
  13   said paragraph 28 and therefore denies each and all ofsaid remaining allegations.
  14          29.    Answering paragraph 29 of the Complaint, the SERA defendant denies that it
  15   used the name, image, likeness, and/or persona of MR.EASTWOOD to advertise CBD
  16   products of any kind or for any other purpose whatsoever. As to the SERA defendant, each
  17   and all of the allegations set forth therein are expressly denied. The SERA defendant
  18   denies that it engaged in any commercial misappropriation in violation of Section 3344 of
  19   the California Civil Code or in violation of any other law or regulation. The SERA
  20   defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
  21   and further denies acting in concert with any other person or entity for the purpose of
  22   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  23   participating in any wrongful act or omission. The SERA defendant is without sufficient
  24   knowledge or information to form a belief as to each and every remaining allegation of
  25   said paragraph 29 and therefore denies each and all of said remaining allegations.
  26          30.    Answering paragraph 30 of the Complaint, the SERA defendant denies each
  27   and all of the allegations set forth therein and it denies plaintiff Garrapata has suffered or
  28   will suffer damages in any amount whatsoever.
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 9 of 25 Page ID #:292


   1          31.    Answering paragraph 31 ofthe Complaint, the SERA defendant denies each
   2   and all of the allegations set forth therein and specifically denies that the SERA defendant
   3   has been unjustly enriched by virtue of any alleged wrongful act or omission. The SERA
   4   defendant is without sufficient knowledge or information to form a belief as to each and
   5   every remaining allegation of said paragraph 31 and therefore denies each and all of said
   6   remaining allegations.
   7          32.    Answering paragraph 32 of the Complaint, the SERA defendant denies each
   8   and all of the allegations set forth therein. The SERA defondant denies that it acted in any
   9   manner that could be characterized as malicious, oppressive, fraudulent or with intent to
  10   injure plaintiffs or with conscious disregard of plaintiffs' rights. Furthermore, the SERA
  11   defendant alleges that no person or entity acting on behalf of the SERA defendant acted in
  12   any manner that could be characterized as malicious, oppressive, fraudulent or with intent
  13   to injure plaintiffs or with conscious disregard of plaintiffs' rights. Plaintiffs are not
  14   entitled to recover punitive or exemplary damages in any amount whatsoever.
  15          33.    Answering paragraph 33 of the Complaint, the SERA defendant refers to and
  16   incorporates herein by this reference each and all of the allegations and denials set forth in
  17   the foregoing paragraphs numbered 1 through 32, inclusive, as if set forth at length.
  18          34.    Answering paragraph 34 of the Complaint, the SERA defendant is without
  19   sufficient knowledge or information to form a belief as to each and every allegation of said
  20   paragraph 34 and therefore denies each and all of said allegations.
  21          35.    Answering paragraph 35 of the Complaint, the SERA defendant denies that it
  22   used the name,image, likeness, and/or persona of MR. EASTWOOD to advertise CBD
  23   products of any kind or for any other purpose whatsoever. As to the SERA defendant, each
  24   and all of the allegations set forth therein are expressly denied. The SERA defendant
  25   denies that it engaged in any wrongful acts or omissions of any kind whatsoever and
  26   further denies acting in concert with any other person or entity for the purpose of
  27   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
  28   participating in any wrongful act or omission. The SERA defendant is without sufficient
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 10 of 25 Page ID #:293


    1   knowledge or information to form a belief as to each and every remaining allegation of
   2    said paragraph 35 and therefore denies each and all of said remaining allegations.
   3          36.     Answering paragraph 36 of the Complaint, the SERA defendant denies that it
   4    used the name, image, likeness, and/or persona of MR.EASTWOOD to advertise CBD
   5    products of any kind or for any other purpose whatsoever. As to the SERA defendant, each
   6    and all of the allegations set forth therein are expressly denied. The SERA defendant
   7    denies that it engaged in any commercial misappropriation in violation of California's
   8    common law right of publicity or in violation of any other law or regulation. The SERA
   9    defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
   10   and further denies acting in concert with any other person or entity for the purpose of
   11   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
   12   participating in any wrongful act or omission. The SERA defendant is without sutficient
   13   knowledge or information to form a belief as to each and every remaining allegation of
   14   said paragraph 36 and therefore denies each and all of said remaining allegations.
   15          37.    Answering paragraph 37 of the Complaint, the SERA defendant denies each
   16   and all of the allegations set forth therein and it denies plaintiff Garrapata has suffered or
   17   will suffer damages in any amount whatsoever.
   18          38.    Answering paragraph 38 ofthe Complaint, the SERA defendant denies each
   19   and all ofthe allegations set forth therein and specitlcally denies that the SERA defendant
   20   has been unjustly enriched by virtue of any alleged wrongful act or omission. The SERA
   21   defendant is without sufficient knowledge or information to form a belief as to each and
   22   every remaining allegation of said paragraph 38 and therefore denies each and all of said
   23   remaining allegations.
   24          39.    Answering paragraph 39 ofthe Complaint, the SERA defendant denies each
   25   and all of the allegations set forth therein. The SERA defendant denies that it acted in any
   26   manner that could be characterized as malicious, oppressive, fraudulent or with intent to
   27   injure plaintiffs or with conscious disregard of plaintiffs' rights. Furthermore, the SERA
  28    defendant alleges that no person or entity acting on behalf of the SERA defendant acted in



                                                       10
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 11 of 25 Page ID #:294


    1   any manner that could be characterized as malicious, oppressive, fraudulent or with intent
   2    to injure plaintiffs or with conscious disregard of plaintiffs' rights. Plaintiffs are not
   3    entitled to recover punitive or exemplary damages in any amount whatsoever.
   4           40.    Answering paragraph 40 of the Complaint, the SERA defendant refers to and
   5    incorporates herein by this reference each and all of the allegations and denials set forth in
   6    the foregoing paragraphs numbered 1 through 39, inclusive, as if set forth at length.
   7           41.     Answering paragraph 41 of the Complaint, the SERA defendant is without
   8    sufficient knowledge or information to form a belief as to each and every allegation of said
   9    paragraph 41 and therefore denies each and all of said allegations.
   10          42.     Answering paragraph 42 of the Complaint, the SERA defendant denies that it
   11   used the name, image, likeness, and/or persona of MR.EASTWOOD and/or distinctive
   12   attributes of MR. EASTWOOD,to advertise CBD products of any kind or for any other
   13   purpose whatsoever. The SERA defendant expressly denies that it posted online a false
   14   "news article"(or any news article whatsoever) that included images of MR.EASTWOOD
   15   and/or false quotes from MR.EASTWOOD or from other celebrities. As to the SERA
   16   defendant, each and all of the allegations set forth therein are expressly denied. The SERA
   17   defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
   18   and further denies acting in concert with any other person or entity for the purpose of
   19   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
   20   participating in any wrongful act or omission. The SERA defendant is without sufficient
   21   knowledge or infomiation to form a belief as to each and every remaining allegation of
   22   said paragraph 42 and therefore denies each and all of said remaining allegations.
   23          43.     Answering paragraph 43 of the Complaint, the SERA defendant denies that it
   24   used the name, image, likeness, and/or persona of MR.EASTWOOD to advertise SERA s
   25   business or its products or for any other purpose whatsoever. As to the SERA defendant,
   26   each and all of the allegations set forth therein are expressly denied. The SERA defendant
   27   denies that it engaged in any confusing and/or deceptive advertising whatsoever and
   28   certainly denies that it attempted to portray MR. EASTWOOD as endorsing, sponsoring.


                                                        11
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 12 of 25 Page ID #:295


    1   or in any other way being associated the SERA's business and/or products. The SERA
   2    defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
   3    and further denies acting in concert with any other person or entity for the purpose of
   4    perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or othei^'ise
   5    participating in any wrongful act or omission. The SERA defendant is without sufficient
   6    knowledge or information to forni a belief as to each and every remaining allegation of
   7    said paragraph 43 and therefore denies each and all of said remaining allegations.
   8           44.    Answering paragraph 44 of the Complaint, the SERA defendant denies that it
   9    used the name,image, likeness, and/or persona of MR.EASTWOOD to advertise SERA s
   10   business or its products or for any other purpose whatsoever. As to the SERA defendant,
   11   each and all of the allegations set forth therein are expressly denied. The SERA defendant
   12   denies that it engaged in any confusing and/or deceptive advertising whatsoever and
   13   certainly denies that it attempted to portray MR.EASTWOOD as endorsing, sponsoring,
   14   or in any other way being associated the SERA's business and/or products. The SERA
   15   defendant denies that it engaged in any wrongful acts or omissions of any kind whatsoever
   16   and further denies acting in concert with any other person or entity for the purpose of
   17   perpetrating, aiding, abetting, facilitating, causes, controlling, inducing or otherwise
   18   participating in any wrongful act or omission. The SERA defendant is without sufficient
   19   knowledge or information to form a belief as to each and every remaining allegation of
   20   said paragraph 44 and therefore denies each and all of said remaining allegations.
   21          45.     Answering paragraph 45 of the Complaint, the SERA defendant denies each
   22   and all ofthe allegations set forth therein and it denies plaintiff Garrapata has suffered or
   23   will suffer damages in any amount whatsoever.
   24          46.     Answering paragraph 46 ofthe Complaint, the SERA defendant denies each
   25   and all of the allegations set forth therein and specifically denies that plaintiff is entitled to
   26   any relief whatsoever or denies further that the SERA defendant has profited from any
   27   alleged wrongful act or omission. The SERA defendant is without sufficient knowledge or
   28




                                                        12
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 13 of 25 Page ID #:296


    1   information to form a belief as to each and every remaining allegation of said paragraph 46
   2    and therefore denies each and all of said remaining allegations.

   3           47.    Answering paragraph 47 ofthe Complaint, the SERA defendant denies each
   4    and all of the allegations set forth therein. Plaintiffs are not entitled to recover attorney fees
   5 court costs.

   6           48.    Answering paragraph 48 of the Complaint, the SERA defendant denies that it
   7    committed any of the alleged "unauthorized acts" and specifically denies having used the
   8    name, image, likeness, and/or persona of MR.EASTWOOD to advertise SERA's business
   9    or its products or for any other purpose whatsoever. As to the SERA defendant, each and
   10   all of the allegations set forth therein are expressly denied. Plaintiffs are not entitled to any
   11   award of damages whatsoever. The SERA defendant denies that it engaged in any
   12   confusing and/or deceptive advertising whatsoever and certainly denies that it attempted to
   13   portray MR.EASTWOOD as endorsing, sponsoring, or in any other way being associated
   14   the SERA'S business and/or products. The SERA defendant denies that it engaged in any
   15   wrongful acts or omissions of any kind whatsoever and further denies acting in concert
   16   with any other person or entity for the purpose of perpetrating, aiding, abetting,
   17   facilitating, causes, controlling, inducing or otherwise participating in any wrongfiil act or
   18   omission. The SERA defendant denies that it acted willfully, knowingly, or maliciously, so
   19   as to deceive or confuse any person or entity. SERA defendant is without sufficient
   20   knowledge or information to form a belief as to each and every remaining allegation of
   21   said paragraph 48 and therefore denies each and all of said remaining allegations.
   22          49.     Answering paragraph 49 of the Complaint, the SERA defendant refers to and
   23   incorporates herein by this reference each and all of the allegations and denials set forth in
   24   the foregoing paragraphs numbered 1 through 48, inclusive, as if set forth at length.
   25          50.     Answering paragraph 50 of the Complaint, the SERA defendant is without
   26   sufficient knowledge or information to form a belief as to each and every allegation of said
   27   paragraph 50 and therefore denies each and all of said allegations.
   28




                                                        13
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 14 of 25 Page ID #:297


   1          51.     Answering paragraph 51 ofthe Complaint, the SERA defendant is without
   2    sufficient knowledge or information to form a belief as to each and every allegation of said
   3    paragraph 51 and therefore denies each and all of said allegations.
   4           52.    Answering paragraph 52 of the Complaint, the SERA defendant is without
   5    sufficient knowledge or information to form a belief as to each and every allegation of said
   6    paragraph 52 and therefore denies each and all of said allegations.
   7           53.    Answering paragraph 53 of the Complaint, the SERA defendant denies that it
   8    has infringed on Garrapata's registered and/or common law trademarks in any manner
   9    whatsoever at anytime ever or for any purpose whatsoever. The SERA defendant is
   10   without sufficient knowledge or information to forni a belief as to each and every
   11   remaining allegation of said paragraph 53 and therefore denies each and all of said
   12   remaining allegations.
   13          54.    Answering paragraph 54 of the Complaint, the SERA defendant denies that it
   14   infringed, exploited, or used Garrapata's registered and/or common law trademark or
   15   otherwise used the name, image, likeness, and/or persona of MR.EASTWOOD to
   16   advertise SERA's business or its products or for any other purpose whatsoever or to
   17   confuse or deceive consumers as to the origin, sponsorship and/or endorsement of SERA's
   18   CBD brands and products. As to the SERA defendant, each and all ofthe allegations set
   19   forth therein are expressly denied. The SERA defendant denies that it engaged in any
   20   confusing and/or deceptive advertising whatsoever and certainly denies that it attempted to
   21   portray MR.EASTWOOD as endorsing, sponsoring, or in any other way being associated
   22   the SERA'S business and/or products. The SERA defendant denies that it engaged in any
   23   wrongful acts or omissions of any kind whatsoever and further denies acting in concert
   24   with any other person or entity for the purpose of perpetrating, aiding, abetting,
   25   facilitating, causes, controlling, inducing or otherwise participating in any wrongful act or
   26   omission. The SERA defendant is without sufficient knowledge or information to form a
   27   belief as to each and every remaining allegation of said paragraph 54 and therefore denies
   28   each and all of said remaining allegations.



                                                      14
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 15 of 25 Page ID #:298


   1           55.    Answering paragraph 55 ofthe Complaint, the SERA defendant denies each
   2    and all ofthe allegations set forth therein and it denies plaintiff Garrapata has suffered or
   3    will suffer damages in any amount whatsoever.
   4           56.    Answering paragraph 56 ofthe Complaint, the SERA defendant denies each
   5    and all of the allegations set forth therein and specifically denies that plaintiff is entitled to
   6    any relief whatsoever or denies further that the SERA defendant has profited from any
   7    alleged wrongful act or omission. The SERA defendant is without sufficient knowledge or
   8    information to form a belief as to each and every remaining allegation of said paragraph 56
   9    and therefore denies each and all of said remaining allegations.
   10          57.     Answering paragraph 57 ofthe Complaint, the SERA defendant denies each
   11   and all ofthe allegations set forth therein. Plaintiffs are not entitled to recover attorney fees
   12 court costs.

   13          58.     Answering paragraph 58 of the Complaint, the SERA defendant denies that it
   14   committed any of the alleged "unauthorized acts" and specifically denies having used the
   15   name, image, likeness, and/or persona of MR.EASTWOOD to advertise SERA's business
   16   or its products or for any other purpose whatsoever. As to the SERA defendant, each and
   17   all of the allegations set forth therein are expressly denied. Plaintiffs are not entitled to any
   18   award of damages whatsoever. The SERA defendant denies that it engaged in any
   19   confusing and/or deceptive advertising whatsoever and certainly denies that it attempted to
   20   portray MR.EASTWOOD as endorsing, sponsoring, or in any other way being associated
   21   the SERA'S business and/or products. The SERA defendant denies that it engaged in any
   22   wrongful acts or omissions of any kind whatsoever and further denies acting in concert
   23   with any other person or entity for the purpose of perpetrating, aiding, abetting,
   24   facilitating, causes, controlling, inducing or otherwise participating in any wrongliil act or
   25   omission. The SERA defendant denies that it acted willfully, knowingly, or maliciously, so
   26   as to deceive or confuse any person or entity. SERA defendant is without sufficient
  27    knowledge or information to form a belief as to each and every remaining allegation of
   28   said paragraph 58 and therefore denies each and all of said remaining allegations.


                                                        15
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 16 of 25 Page ID #:299


    1          59.    Answering paragraph 59 of the Complaint, the SERA defendant refers to and
   2    incorporates herein by this reference each and all of the allegations and denials set torth in
   3    the foregoing paragraphs numbered 1 through 58, inclusive, as it set torth at length.
   4           60.    Answering paragraph 60 of the Complaint, the SERA detendant is without
   5    sufficient knowledge or information to form a belief as to each and every allegation ot said
   6    paragraph 60 and therefore denies each and all of said allegations.
   7           61.    Answering paragraph 61 of the Complaint, the SERA defendant is without
   8    sufficient knowledge or information to form a belief as to each and every allegation ot said
   9    paragraph 61 and therefore denies each and all of said allegations.
   10          62.    Answering paragraph 62 of the Complaint, the SERA defendant is without
   11   sufficient knowledge or infonnation to form a belief as to each and every allegation of said
   12   paragraph 62 and therefore denies each and all of said allegations.
   13          63.    Answering paragraph 63 of the Complaint, the SERA defendant denies that it
   14   has infringed on Garrapata's registered and/or common law trademarks in any manner
   15   whatsoever at anytime ever or for any purpose whatsoever. The SERA defendant is
   16   without sufficient knowledge or information to fonn a belief as to each and every
   17   remaining allegation of said paragraph 63 and therefore denies each and all of said
   18   remaining allegations.
   19          64.    Answering paragraph 64 of the Complaint, the SERA defendant denies that it
   20   infringed, exploited, or used Garrapata's registered and/or common law trademark or
   21   otherwise used the name, image, likeness, and/or persona of MR. EASTWOOD to
   22   advertise SERA's business or its products or for any other purpose whatsoever or to
   23   confuse or deceive consumers as to the origin, sponsorship and/or endorsement of SERA's
   24   CBD brands and products. As to the SERA defendant, each and all of the allegations set
   25   forth therein are expressly denied. The SERA defendant denies that it engaged in any
   26   confusing and/or deceptive advertising whatsoever and certainly denies that it attempted to
   27   portray MR. EASTWOOD as endorsing, sponsoring, or in any other way being associated
   28   the SERA'S business and/or products. The SERA defendant denies that it engaged in any



                                                      16
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 17 of 25 Page ID #:300


    1   wrongful acts or omissions of any kind whatsoever and further denies acting in concert
   2    with any other person or entity for the purpose of perpetrating, aiding, abetting,
   3    facilitating, causes, controlling, inducing or otherwise participating in any wrongful act or
   4    omission. The SERA defendant is without sufficient knowledge or infonnation to fomi a
   5    belief as to eaeh and every remaining allegation of said paragraph 64 and therefore denies
   6    each and all of said remaining allegations.

   7           65.    Answering paragraph 65 of the Complaint, the SERA defendant denies each
   8    and all of the allegations set forth therein and it denies plaintiff Garrapata has suffered or
   9    will suffer damages in any amount whatsoever.
   10          66.    Answering paragraph 66 of the Complaint, the SERA defendant denies each
   11   and all of the allegations set forth therein and specifically denies that the SERA defendant
   12   acted with fraud, oppression, or malice and it denies infringing on Garrapata's mark.
   13   Plaintiff is not entitled to any relief whatsoever and is certainly not entitled to punitive
   14   damages. The SERA defendant is without sufficient knowledge or infonnation to fonn a
   15   belief as to each and every remaining allegation of said paragraph 66 and therefore denies
   16   each and all of said remaining allegations.

   17          67.    Answering paragraph 67 of the Complaint, the SERA defendant refers to and
   18   incorporates herein by this reference each and all ofthe allegations and denials set forth in
   19   the foregoing paragraphs numbered 1 through 66, inclusive, as if set forth at length.
  20           68.    Answering paragraph 68 of the Complaint, the SERA defendant is without
  21    sufficient knowledge or information to form a belief as to each and every allegation of said
  22    paragraph 68 and therefore denies each and all of said allegations.
  23           69.    Answering paragraph 69 of the Complaint, the SERA defendant is without
  24    sufficient knowledge or information to form a belief as to each and every allegation of said
  25    paragraph 69 and therefore denies each and all of said allegations.
  26           70.    Answering paragraph 70 of the Complaint, the SERA defendant is without
  27    sufficient knowledge or information to form a belief as to eaeh and every allegation of said
  28    paragraph 70 and therefore denies each and all of said allegations.



                                                       17
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 18 of 25 Page ID #:301


    1         71.    Answering paragraph 71 of the Complaint, the SERA defendant denies that it
   2    has made any unprivileged, false, and/or defamatory statement about MR,EASTWOOD or
   3    otherwise in connection with SERA's products and/or any person associated with SERA's
   4    products. The SERA defendant is without sufficient knowledge or information to form a
   5    belief as to each and every remaining allegation of said paragraph 71 and theretore denies
   6    each and all of said remaining allegations.
   7          72.     Answering paragraph 72 of the Complaint, the SERA defendant is without
   8    sufficient knowledge or information to form a belief as to each and every allegation of said
   9    paragraph 72 and therefore denies each and all of said allegations.
   10          73.    Answering paragraph 73 of the Complaint, the SERA defendant denies that it
   11   made any false statements about plaintiffs, or either of them; the SERA defendant denies
   12   that it made any statements about plaintiffs, or either of them, which were malicious or
   13   known to be untrue when uttered or made with a reckless disregard for the truth. The
   14   SERA defendant is without sufficient knowledge or information to form a belief as to each
   15   and every remaining allegation of said paragraph 73 and therefore denies each and all of
   16   said remaining allegations.
   17          73.    Answering paragraph 73 of the Complaint, the SERA defendant denies that it
   18   made any false statements about plaintiffs, or either of them; the SERA defendant denies
   19   that it made any statements about plaintiffs, or either ofthem, which were malicious or
   20   known to be untrue when uttered or made with a reckless disregard for the truth. The
   21   SERA defendant is without sufficient knowledge or information to form a belief as to each
   22   and every remaining allegation of said paragraph 73 and therefore denies each and all of
   23   said remaining allegations.
   24          74.    Answering paragraph 74 of the Complaint, the SERA defendant denies that it
   25   made any false statements about plaintiffs, or either of them; the SERA defendant denies
   26   that it made any statements about plaintiffs, or either ofthem, which exposed plaintiffs, or
   27   either ofthem, to hatred, ridicule, contempt, or obloquy, or which otherwise harmed
   28   plaintiffs, or either of them, in their respective trade or profession. The SERA defendant is


                                                      18
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 19 of 25 Page ID #:302


    1   without sufficient knowledge or information to form a belief as to each and every
   2    remaining allegation of said paragraph 74 and therefore denies each and all of said
   3    remaining allegations.
   4           75.    Answering paragraph 75 ofthe Complaint, the SERA defendant denies each
    5   and all of the allegations set forth therein and it denies plaintiffs, or either ofthem, has
   6    suffered or will suffer damages, general, specific, or otherwise, in any amount whatsoever.
   7           76.    Answering paragraph 76 of the Complaint, the SERA defendant denies each
    8   and all of the allegations set forth therein and specifically denies that the SERA defendant
   9    acted with fraud, oppression, or malice and it denies infringing on Garrapata's mark.
   10   Plaintiff is not entitled to any relief whatsoever and is certainly not entitled to punitive
   11   damages. The SERA defendant is without sufficient knowledge or information to form a
   12   belief as to each and every remaining allegation of said paragraph 76 and therefore denies
   13   each and all of said remaining allegations.
   14          77.    Answering paragraph 77 of the Complaint, the SERA defendant denies each
   15   and all of the allegations set forth therein and specifically denies that the SERA defendant
   16   has threatened to act in a manner consistent with the alleged threat of future misconduct,
   17   all of which is denied by the SERA defendant. Therefore, plaintiff is entitled to no
   18   injunctive relief as against the SERA defendant.
   19          78.    Answering paragraph 78 of the Complaint, the SERA defendant refers to and
   20   incorporates herein by this reference each and all of the allegations and denials set forth in
   21   the foregoing paragraphs numbered 1 through 77, inclusive, as if set forth at length.
   22          79.    Answering paragraph 79 ofthe Complaint, the SERA defendant denies each
   23   and every allegation set forth therein with respect to the alleged acts / omissions of the
   24   SERA defendant; as to each and all of the remaining defendants the SERA defendant is
   25   without sufficient knowledge or infonnation to form a belief as to each and every
   26   allegation of said paragraph 79 and therefore denies each and all of said allegations.
   27

   28




                                                       19
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 20 of 25 Page ID #:303


    1          80.    Answering paragraph 80 of the Complaint, the SERA defendant is without
   2    sufficient knowledge or infonnation to form a belief as to each and every allegation of said
   3    paragraph 80 and therefore denies each and all of said allegations.
   4           81.    Answering paragraph 81 of the Complaint, the SERA defendant denies that it
    5   has made any unprivileged and/or false statement about MR. EASTWOOD or otherwise in
   6    connection with SERA's products and/or any person associated with SERA's products.
    7   The SERA defendant is without sufficient knowledge or information to form a belief as to
    8   each and every remaining allegation of said paragraph 81 and therefore denies each and all
   9    of said remaining allegations.
   10          82.    Answering paragraph 82 of the Complaint, the SERA defendant denies that it
   11   has made any statement about MR. EASTWOOD which would place MR. EASTWOOD
   12   in a false light or which would otherwise be highly offensive to a reasonable person in
   13   MR.EASTWOOD'S position. The SERA defendant is without sufficient knowledge or
   14   infonnation to form a belief as to each and every remaining allegation of said paragraph 82
   15   and therefore denies each and all of said remaining allegations.
   16          83.    Answering paragraph 83 of the Complaint, the SERA defendant denies that it
   17   made any statements about plaintiffs, or either of them which were malicious or known to
   18   be untrue when uttered or made with a reckless disregard for the truth. The SERA
   19   defendant is without sufficient knowledge or information to form a belief as to each and
   20   every remaining allegation of said paragraph 83 and therefore denies each and all of said
   21   remaining allegations.
   22          84.    Answering paragraph 84 of the Complaint, the SERA defendant denies each
   23   and all of the allegations set forth therein and it denies plaintiffs, or either of them, has
   24   suffered or will suffer damages, general, specific, or otherwise, in any amount whatsoever.
   25          85.    Answering paragraph 85 of the Complaint, the SERA defendant denies each
   26   and all of the allegations set forth therein and specifically denies that the SERA defendant
   27   acted with fraud, oppression, or malice and it denies plaintiffs, or either of them, are
   28   entitled to any relief whatsoever and are certainly not entitled to punitive damages. The



                                                       20
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 21 of 25 Page ID #:304


    1   SERA defendant is without sufficient knowledge or information to form a belief as to each
   2    and every remaining allegation of said paragraph 85 and therefore denies each and all of
   3    said remaining allegations.
   4          86.     Answering paragraph 86 of the Complaint, the SERA defendant denies each
   5    and all of the allegations set forth therein and specifically denies that the SERA defendant
   6    has threatened to act in a manner consistent with the alleged threat ot future misconduct,
   7    all of which is denied by the SERA defendant. Therefore, plaintiff is entitled to no
   8    injunctive relief as against the SERA defendant.
   9

   10                                 AFFIRMATIVE DEFENSES

   11          87.    In addition to the above-referenced responses and specific denials, the SERA
   12   defendant alleges on infonnation and belief and pending further investigation and
   13   discovery, the affirmative defenses listed below. The SERA defendant reserves the right
   14   to amend this answer to identify any and all statutory and/or decisional authority
   15   supporting some or all ofthe affirmative defenses referenced below. The SERA defendant
   16   does not otherwise waive, and specifically reserves the right to assert additional
   17   affirmative defenses based on statutory and decisional authorities and equitable doctrines
   18   and further reserves the right to amend, correct, or modify the affirmative defenses based
   19   on subsequent investigation and discovery.
   20                              FIRST AFFIRMATIVE DEFENSE

  21           88.    All events, happenings, injuries, and damages referred to in Plaintiffs'
  22    Complaint were proximately caused by the misconduct of Plaintiff and/or firms, persons,
   23   corporations, predecessor attorneys, successor attorneys, or entities other than the SERA
   24   defendant. Wherefore, if there is found to be fault on the part of the SERA defendant
   25   which in any manner contributed to Plaintiffs' alleged damages, if any, a finding should be
   26   made apportioning and affixing the comparative fault of any and all parties or persons,
  27 whether named in this action or otherwise.

  28




                                                     21
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 22 of 25 Page ID #:305


    1                             SECOND AFFIRMATIVE DEFENSE

   2           89.    The Complaint is barred by Plaintiffs' failure to take reasonable steps to
   3    mitigate its claim of damages. While the SERA defendant denies that Plaintiffs have been
   4    damaged in any manner or amount, or as a result of any act or omission by the SERA
   5    defendant, if contrary to the denials herein it is determined that Plaintiffs, or either of them,
   6    have been damaged, this answering defendant is informed and believes and, based thereon
   7    alleges, that Plaintiffs failed to take reasonable steps to mitigate damages, if any, with
   8    respect to the matters alleged in the Complaint, and any recovery awarded should be
   9    reduced by the amount of damages that reasonably could have been avoided by Plaintiff(s).
   10                              THIRD AFFIRMATIVE DEFENSE

   11          90.    The SERA defendant is informed and believes and based thereon alleges that

  12    the Complaint is barred by conduct, actions, and inactions of Plaintiffs under the doctrine
   13 of unclean hands.

   14                             FOURTH AFFIRMATIVE DEFENSE

   15          91.    The SERA defendant is infonned and believes and based thereon alleges that

   16   the Complaint is barred by conduct, actions, and inactions of Plaintiffs which amount to
   17   and constitute an estoppel of the causes of action and any relief sought thereby.
   18                                  FIFTH AFFIRMATIVE DEFENSE

   19          92.    The SERA defendant is informed and believes and, based thereon alleges,

  20    that the Complaint is barred by conduct, actions, and inactions of Plaintiff which amount to
  21    and constitute a waiver of any right or rights Plaintiffs may or might have in relation to the
  22    matters alleged in the Complaint.
  23                                   SIXTH AFFIRMATIVE DEFENSE

  24           93.    The SERA defendant are informed and believe and, based thereon allege,

  25    that the Complaint and each and every cause of action separately considered is barred by
  26 the doctrine of laches.

  27           //

  28 //




                                                       22
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 23 of 25 Page ID #:306


                                   SEVENTH AFFIRMATIVE DEFENSE

   2          94.    The statements which plaintiff attributes to defendants with respect to the
   3    character, reputation, and good will of plaintiff CLINT EASTWOOD are so outlandish and
   4    bizarre as to be unbelievable. Plaintiffs would suffer no harm from such outlandish and

   5    bizarre claim because no reasonable person would believe such statements.
   6

   7                                       PRAYER FOR RELIEF

   8          WHEREFORE,the SERA defendant prays for judgment as follows:
   9          1.     That Plaintiffs take nothing by way of the Complaint;
   10         2.     That the Complaint be dismissed in its entirety, with prejudice and that
   11   judgment thereon be entered in favor of the SERA defendant;
   12         3.     That the SERA defendant recovers the fees and costs incurred herein; and

   13         4.     For such other and further relief as the Court deems just and proper.
   14

   15                                 THE GERSHUNI LAW F1

   16

   17   Dated: August 11, 2020

   18                                     Attorneys for C(eferraants, THE SERA LABS,INC.
   19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                    23
Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 24 of 25 Page ID #:307

    1                                              VERIFICATION

   2    STATE OF CALIFORNIA                    }
   3
        COUNTY OF LOS ANGELES                  }
   4
                I have read the foregoing DEFENDANT THE SERA LABS,INC.'S ANSWER TO
   5

   6
        COMPLAINT; DEMAND FOR JURY TRIAL,and know its contents.

   7           I am an officer ofTHE SERA LABS,INC., a defendant in the abovc-captioncd action,
   8    erroneously sued as SERA LABS,INC. Except as to those matters stated on infonnation and
   9
        belief, the matters stated therein are true; as to those matters alleged on information and belief, I
  10
        believe those matters to be tiue.
  11
               I declare under penalty of perjury under the laws of the United States of America, and
  12
        under the laws of the State of California, that the foregoing is tnie and correct and that this
  13

  14
        declaration is executed on August ^2020,at Los Angeles County, California.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                          24
            Case 2:20-cv-06503-RGK-JDE Document 19 Filed 08/12/20 Page 25 of 25 Page ID #:308


               1                              DECLARATION RE PROOF OF SERVICE

               2


               3   State of California, County of Los Angeles

               4


               5          1 am employed in the county of Los Angeles, State of California. 1 am over eighteen (18)
               6   years of age; 1 am not a party to the within action; my business address is 1990 South Bundy
               7   Drive, Suite 630, Los Angeles, California 90025.

               8


               9          On August 12, 2020,1 served the above DEFENDANT SERA LABS,INC.'S ANSWER TO
              10   COMPLAINT; DEMAND FOR JURY TRIAL on the interested parties in this action by mail by

              11   placing a true and con-ect copy of said document in a sealed envelope with first class postage
              12   thereon fully prepaid, addressed as follows:
z
      a:      13                                           Jordan Susman, Esq.
X
C/2
      Ll.
                                                           Margo Arnold, Esq.
OL                                                      NOLAN HEIMANN LLP
u:
      <       14
O                                                  16133 Ventura Boulevard, Suite 820
              15                                       Encino, California 91436
                                                      isusmanfr/'nolanhei mann.com
              16                                      marnold@nolanheiiriann.c()in


              17          1 personally deposited said sealed envelope in the U.S. Mail at Los Angeles, California that
              18   same day after first sending a complete electronic copy of said document in PDF format via email
              19   to each of the email addresses shown above. Such email transmission appeared to be completed

              20   successfully, without any reported error.

              21


              22          1 declare under penalty of perjury under the laws of the State of California that the above is
              23   true and correct and that this declaration is executed Ajjgust 12,5       \Los Ang^s, California.
              24


              25
                                                                       / Gregory
              26


              27


              28



                                                               PROOF OF SERVICE
